Title: Jonathan Williams, Jr., to the American Commissioners, 21 March 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen,
Nantes March 21. 1778.
I recvd. your favour of the 16th Instant too late to answer it by the return of Post.
I shall observe your Directions relative to shipping on board the Grammont. I hope she will be able to take all the Cloaths and Hose that remain, but I shall not get a single Case of arms on board and I have at least 300 in the magazine ready to ship.
Inclosed is the account of Tannay, who has occasioned the Dolphins seizure, and the sentence of the admiralty upon it.
I beg leave to refer you to my Letter of the 6th January for a State of the fact. The amount of the matter is that a Congress vessell has been seized and sold to pay a rascal who had run away with a Prize, drawn £147 Sterling which he has expended and deserted from the service. I have the honour to be most respectfully Honorable Gentlemen Your most obedient servant
J Williams J

It gives me the greatest pain to find constant repetitions in Mr. Grands Letters that you have not approved my Bills. I beg you will consider the delicacy of a merchants credit and ease me from the anxiety that this delay occasions.

 
Addressed: The Honble. / The Commissioners / of the United States. / Passy.
Notation: Jon Williams Nantes March 21. 78 Enclosing an Accot.
